 

Exhibit 10.1

 



  IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT, IN AND FOR MIAMI-DADE
COUNTY, FLORIDA       GENERAL JURISDICTION DIVISION       CASE NO.  12-28576 CA
10



 

SOCIUS CG II, LTD., a Bermuda

exempted company,

 

Plaintiff,

v.

 

ADVAXIS, INC.,

a Delaware corporation,

 

Defendant.

_________________________________________/

 

 

AGREED ORDER GRANTING JOINT EXPEDITED

MOTION FOR ORDER APPROVING SETTLEMENT OF CLAIM

 

THIS CAUSE came before the Court for hearing on July 24, 2012, on the Joint
Expedited Motion for Order Approving Stipulation for Settlement of Claim (the
“Motion”) filed by Plaintiff, Socius CG II, Ltd. (“Socius”), and Defendant,
Advaxis, Inc. (“Advaxis”). The Court, having reviewed the Motion and other
pertinent portions of the record, noting the Stipulation for Settlement of Claim
reflecting the agreement of the parties (the “Stipulation”), having heard
argument of counsel, and being otherwise duly advised in the premises, it is
hereby

 

ORDERED AND ADJUDGED that the Motion is GRANTED as follows:

 

1.          The Court approves the Stipulation and finds that terms and
conditions of the issuance to Socius of (i) eleven million one hundred eleven
thousand (11,111,000) shares of common stock of Advaxis (“Common Stock”) and
(ii) a number of shares of Common Stock equal to half of Socius’ claim divided
by a price determined as set forth in the Stipulation in exchange for the
settlement of Socius’s claim against Advaxis in the amount of $2,888,860, which
consists of (a) past due invoices in the aggregate amount of $1,841,853 which
Socius purchased from Numoda Corporation, pursuant to a July 13, 2012 Claim
Purchase Agreement, (b) late charges and interest thereon in the aggregate
amount of $309,751 which Advaxis owes to Socius pursuant to a July 23, 2012
Forbearance Agreement, (c) a risk premium fee equal to twenty-five percent (25%)
of the original claim which Advaxis has agreed in the Stipulation that it owes
to Socius in consideration for Socius’ agreement to enter into the settlement
and accept shares of Advaxis’ common stock rather than cash for the original
claim, (d) broker transaction fees in the aggregate amount of $236,792 which
Advaxis has agreed in the Stipulation that it owes Socius in order to reimburse
Socius for the costs of liquidating the shares of Advaxis’ common stock received
pursuant to the settlement and (e) costs associated with the settlement,
including without limitation legal fees, in the aggregate amount of $40,000, are
fair, reasonable and adequate.

 



 

 

 

2.          Accordingly, the Common Stock shall constitute exempted securities
under Section 3(a)(10) of the Securities Act of 1933.

 

3.          The parties shall fully comply with all terms and conditions of the
Stipulation, which are incorporated herein by this reference.

 

4.          This action is therefore DISMISSED WITH PREJUDICE. The Court retains
jurisdiction for purposes of enforcing the Stipulation.

 

DONE AND ORDERED in Chambers at Miami, Miami-Dade County, Florida, this 24th day
of July, 2012.

 

    /s/ Peter R. Lopez       CIRCUIT COURT JUDGE  

Copies furnished to:

Adam Leichtling, Esq.

Mark A. Salky, Esq.

 



 

 

 